NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                            DISTRICT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

    ERIC MARTIN, individually and on behalf of
    all others similarly situated,
                                                                  Civ. No. 15-24
                     Plaintiff,
                                                                  ORDER
            v.

    ALTISOURCE RESIDENTIAL
    CORPORATION, WILLIAM C. ERBERY,
    ASHISH PANDEY, KENNETH D.
    NAJOUR, ROBIN N. LOWE, and RACHEL
    M. RIDLEY,

                     Defendants.

THOMPSON, U.S.D.J. 1

         ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT, APPROVING FORM AND MANNER OF NOTICE, AND SETTING
           DATE FOR HEARING ON FINAL APPROVAL OF SETTLEMENT

         WHEREAS, as of October 7, 2019, Lead Plaintiff Lei Shi and Plaintiff Ashley Saunders

(collectively, “Plaintiffs”), on behalf of themselves, and all other Settlement Class Members, on

the one hand, and Altisource Residential Corporation (“RESI” or the “Company”), William C.

Erbey, Ashish Pandey, Kenneth D. Najour, Robin N. Lowe, Rachel M. Ridley (collectively,

“Defendants”), on the other, entered into a Stipulation and Agreement of Settlement (the

“Stipulation”) in the above-captioned litigation (the “Action”), which is subject to review under

Rule 23 of the Federal Rules of Civil Procedure and which, together with the exhibits thereto,




1
 The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                                 1
sets forth the terms and conditions of the proposed settlement of the Action and the claims

alleged in the Third Amended Class Action Complaint for Violation of the Federal Securities

Laws, filed on March 12, 2019, on the merits and with prejudice (the “Settlement”); and

       WHEREAS, the Court has reviewed and considered the Stipulation and the

accompanying exhibits; and

       WHEREAS, the Parties to the Stipulation have consented to the entry of this order; and

WHEREAS, all capitalized terms used in this order that are not otherwise defined herein have

the meanings defined in the Stipulation;

       NOW, THEREFORE, IT IS HEREBY ORDERED, this 17th day of October, 2019 that:

       1. The Court has reviewed the Stipulation and preliminarily approves the Settlement set

forth therein as fair, reasonable, and adequate to the Settlement Class, subject to further

consideration at the Settlement Hearing described below.

       2. Pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure, the

Court hereby preliminarily certifies, for the purposes of the Settlement only, the Settlement Class

of: all persons and entities that purchased or otherwise acquired shares of the publicly traded

common stock of RESI between December 24, 2012 and December 22, 2014, inclusive (the

“Class Period”), and were allegedly damaged by those purchases or acquisitions and any

corrective disclosures. Excluded from the Settlement Class are: (i) Defendants; (ii) the officers

and directors of RESI; (iii) members of their immediate families; and (iv) their legal

representatives, heirs, successors, or assigns and any entity in which Defendants have or had a

controlling interest. Also excluded from the Settlement Class are any Person(s) that timely and

validly seek exclusion from the Settlement Class in accordance with the requirements set forth

below and in the Notice.



                                                  2
        3. The Court finds and preliminarily concludes that the prerequisites of class action

certification under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedures have been

satisfied for the Settlement Class defined herein and for the purposes of the Settlement only, in

that:

        (a) the Settlement Class Members are so numerous that joinder of all Settlement Class

Members is impracticable;

        (b) there are questions of law and fact common to the Settlement Class Members;

        (c) the claims Plaintiffs make are typical of the Settlement Class’s claims;

        (d) Plaintiffs and Lead Counsel have fairly and adequately represented and protected the

interests of the Settlement Class;

        (e) the questions of law and fact common to Settlement Class Members predominate over

any individual questions; and

        (f) a class action is superior to other available methods for the fair and efficient

adjudication of the controversy, considering that the claims of Settlement Class Members in the

Action are substantially similar and would, if tried, involve substantially identical proofs and

may therefore be efficiently litigated and resolved on an aggregate basis as a class action; the

amounts of the claims of many of the Settlement Class Members are too small to justify the

expense of individual actions; and it does not appear that there is significant interest among

Settlement Class Members in individually controlling the litigation of their claims.

        4. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes of

the Settlement only, Lead Plaintiff Lei Shi and Plaintiff Ashley Saunders are preliminarily

certified as class representatives for the Settlement Class. The law firm of Levi & Korsinsky,

LLP is preliminarily appointed as class counsel for the Settlement Class.



                                                   3
       5. A hearing (the “Settlement Hearing”) pursuant to Rule 23(e) of the Federal Rules of

Civil Procedure is hereby scheduled to be held before the Court at the Clarkson S. Fisher

Building & U.S. Courthouse, Courtroom 4W, 408 East State Street, Trenton, NJ 08608, on

January 30, 2020, at 10:00 A.M. for the following purposes:

       (a) to determine whether the proposed Settlement is fair, reasonable, and adequate, and

should be finally approved by the Court;

       (b) to determine whether the proposed Final Order and Judgment (“Judgment”) as

provided under the Stipulation should be entered, and to determine whether the release by the

Settlement Class of the Released Plaintiffs’ Claims, as set forth in the Stipulation, should be

provided to Defendants’ Releasees;

       (c) to determine, for purposes of the Settlement only, whether the Settlement Class

should be finally certified; whether Plaintiffs should be finally certified as class representatives

for the Settlement Class; and whether the law firm of Levi & Korsinsky, LLP should be finally

appointed as class counsel for the Settlement Class;

       (d) to determine whether the proposed Plan of Allocation for the proceeds of the

Settlement is fair and reasonable and should be approved by the Court;

       (e) to consider Lead Counsel’s application for an award of attorneys’ fees and expenses

(which may include an application for an award to Plaintiffs for reimbursement of their

reasonable costs and expenses directly related to their representation of the Settlement Class,

pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”); and

       (f) to rule upon such other matters as the Court may deem appropriate.

       6. The Court reserves the right to approve the Settlement with or without modification

and with or without further notice to the Settlement Class of any kind. The Court further reserves



                                                  4
the right to enter the Judgment approving the Settlement regardless of whether it has approved

the Plan of Allocation or awarded attorneys’ fees and/or expenses. The Court may also adjourn

the Settlement Hearing or modify any of the dates herein without further notice to Settlement

Class Members.

       7. The Court approves the form, substance, and requirements of the Notice of Pendency

of Class Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (the

“Notice”) and the Proof of Claim and Release form (“Proof of Claim”), substantially in the forms

annexed hereto as Exhibits 1 and 2, respectively.

       8. The Court approves the retention of A.B. Data, Ltd., as the Claims Administrator. The

Claims Administrator shall cause the Notice and the Proof of Claim, substantially in the forms

annexed hereto, to be mailed, by first-class mail, postage prepaid, on or before ten (10) business

days after entry of this Preliminary Approval Order (“Notice Date”), to all Settlement Class

Members who can be identified with reasonable effort. RESI, to the extent it has not already

done so, shall use its best efforts to obtain and provide to Lead Counsel, or the Claims

Administrator, a report showing a record of the names of all RESI shareholders as of the last day

of the Class Period (December 22, 2014 or thereabout) no later than five (5) business days after

entry of this Preliminary Approval Order.

       9. The Claims Administrator shall use reasonable efforts to give notice to nominee

purchasers such as brokerage firms and other persons or entities who purchased shares of

common stock of RESI during the Class Period as record owners but not as beneficial owners.

Such nominees SHALL EITHER: (a) WITHIN SEVEN (7) CALENDAR DAYS of receipt of

the Notice, request from the Claims Administrator sufficient copies of the Notice to forward to

all such beneficial owners and WITHIN SEVEN (7) CALENDAR DAYS of receipt of those



                                                 5
Notices from the Claims Administrator forward them to all such beneficial owners; or (b)

WITHIN SEVEN (7) CALENDAR DAYS of receipt of the Notice, provide a list of the names

and addresses of all such beneficial owners to the Claims Administrator, and the Claims

Administrator is ordered to send the Notice promptly to such identified beneficial owners.

Nominees who elect to send the Notice to their beneficial owners SHALL ALSO send a

statement to the Claims Administrator confirming that the mailing was made and shall retain

their mailing records for use in connection with any further notices that may be provided in the

Action. Upon full and timely compliance with these directions, such nominees may seek

reimbursement of their reasonable expenses actually incurred by providing the Claims

Administrator with proper documentation supporting the expenses for which reimbursement is

sought.

          10. Lead Counsel shall, at or before the Settlement Hearing, file with the Court proof of

mailing of the Notice and Proof of Claim.

          11. The Court approves the form of the Summary Notice of Pendency of Class Action,

Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (“Summary Notice”)

substantially in the form annexed hereto as Exhibit 3, and directs that Lead Counsel shall cause

the Summary Notice to be published in Investor’s Business Daily and be transmitted over PR

Newswire within fourteen (14) calendar days of the Notice Date. Lead Counsel shall, at or

before the Settlement Hearing, file with the Court proof of publication of the Summary Notice.

          12. The form and content of the notice program described herein, and the methods set

forth herein of notifying the Settlement Class of the Settlement and its terms and conditions,

meet the requirements of Rule 23 of the Federal Rules of Civil Procedure, Section 21D(a)(7) of

the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), as amended by the PSLRA, and



                                                  6
due process; constitute the best notice practicable under the circumstances; and shall constitute

due and sufficient notice to all persons and entities entitled thereto.

       13. In order to be eligible to receive a distribution from the Net Settlement Fund, in the

event the Settlement is effected in accordance with the terms and conditions set forth in the

Stipulation, each claimant shall take the following actions and be subject to the following

conditions:

       (a) A properly executed Proof of Claim, substantially in the form annexed hereto as

Exhibit 2, must be submitted to the Claims Administrator, at the address indicated in the Notice,

postmarked no later than 110 calendar days after the Notice Date. Such deadline may be further

extended by Court order or by Lead Counsel in its discretion. Each Proof of Claim shall be

deemed to have been submitted when postmarked (if properly addressed and mailed by first-

class or overnight mail, postage prepaid). Any Proof of Claim submitted in any other manner

shall be deemed to have been submitted when it was actually received at the address designated

in the Notice. Any Settlement Class Member who does not timely and validly submit a Proof of

Claim shall be barred from sharing in the distribution of the Net Settlement Fund, unless

otherwise ordered by the Court, but shall remain bound by all determinations and judgments in

this Action concerning the Settlement, including, without limitation, the Judgment and the

Released Claims provided for therein, as provided by paragraph 15 of this order, and shall be

barred from commencing, instituting, maintaining, or prosecuting any action which asserts

Released Claims against Defendants’ Releasees.

       (b) The Proof of Claim submitted by each claimant must satisfy the following conditions,

unless otherwise allowed pursuant to the Stipulation: (i) it must be properly completed, signed,

and submitted in a timely manner in accordance with the provisions of the preceding



                                                  7
subparagraph; (ii) it must be accompanied by adequate supporting documentation for the

transactions reported therein, in the form of broker confirmation slips, broker account statements,

an authorized statement from the broker containing the transactional information found in a

broker confirmation slip, or such other documentation as is deemed adequate by the Claims

Administrator and/or Lead Counsel; (iii) if the person executing the Proof of Claim is acting in a

representative capacity, a certification of his or her current authority to act on behalf of the

claimant must be included in the Proof of Claim; and (iv) the Proof of Claim must be complete

and contain no material deletions or modifications of any of the printed matter contained therein

and must be signed under penalty of perjury;

       (c) As part of the Proof of Claim, each claimant shall submit to the jurisdiction of the

Court with respect to the claim submitted.

       14. Any Settlement Class Member may enter an appearance in this Action, at his, her or

its own expense, individually or through counsel of his, her, or its own choice. If any Settlement

Class Member does not enter an appearance, he, she, or it will be represented by Lead Counsel.

       15. Settlement Class Members shall be bound by all orders, determinations, and

judgments in this Action concerning the Settlement, whether favorable or unfavorable, unless

such Persons request exclusion from the Settlement Class in a timely and proper manner, as

hereinafter provided. A putative Settlement Class Member wishing to make such an exclusion

request shall mail the request in written form by first-class mail to the address designated in the

Notice for such exclusions, such that it is received no later than twenty-one (21) calendar days

prior to the Settlement Hearing. Such request for exclusion must state the name, address, and

telephone number of the Person seeking exclusion, must state that the sender requests to be

“excluded from the Settlement Class in Martin v. Altisource Residential Corporation et al., Civ.



                                                  8
No. 15-00024 (AET) (GWC),” and must be signed by such Person. Such Persons requesting

exclusion are also directed to state the information requested in the Notice, including, but not

limited to: the date(s), price(s), and number(s) of shares of all purchases, acquisitions, and/or

sales of RESI common stock during the Class Period. The request for exclusion shall not be

effective unless it provides the required information and is made within the time stated above, or

the exclusion is otherwise accepted by the Court.

       16. Putative Settlement Class Members requesting exclusion from the Settlement Class

shall not be eligible to receive any payment out of the Net Settlement Fund as described in the

Stipulation and Notice.

       17. The Court will consider any Settlement Class Member’s objection to the Settlement,

the Plan of Allocation, and/or the application for an award of attorneys’ fees or expenses only if

such Settlement Class Member has served by hand or by mail his, her, or its written objection

and supporting papers, such that they are received, on or before twenty-one (21) calendar days

before the Settlement Hearing, by Lead Counsel: Nicholas I. Porritt, Esq., Levi & Korsinsky,

LLP, 1101 30th Street N.W., Suite 115, Washington, DC 20007, (202) 524-4290; and

Defendants’ Counsel: Joseph De Simone, Esq., Mayer Brown LLP, 1221 Avenue of the

Americas, New York, NY 10020, (212) 506-2559, and John L. Hardiman, Esq., Sullivan &

Cromwell LLP, 125 Broad Street, New York, NY 10004, (212) 558-4000; and has filed said

objections and supporting papers with the Clerk of the Court. Any Settlement Class Member

who does not make his, her, or its objection in the manner provided for in the Notice shall be

deemed to have waived such objection and shall forever be foreclosed from making any

objection to any aspect of the Settlement, to the Plan of Allocation, or to the request for




                                                  9
attorneys’ fees and expenses, unless otherwise ordered by the Court, but shall otherwise be

bound by the Judgment to be entered and the Released Claims Provided for therein. Attendance

at the hearing is not necessary; however, persons wishing to be heard orally in opposition to the

approval of the Settlement, the Plan of Allocation, and/or the application for an award of

attorneys’ fees and other expenses are required to indicate in their written objection their

intention to appear at the hearing. Persons who intend to object to the Settlement, the Plan of

Allocation, and/or the application for an award of attorneys’ fees and expenses and desire to

present evidence at the Settlement Hearing must include in their written objections the identity of

any witnesses they may call to testify and exhibits they intend to introduce into evidence at the

Settlement Hearing.

       18. Settlement Class Members do not need to appear at the hearing or take any other

action to indicate their approval.

       19. The Court hereby stays all proceedings in the Action other than proceedings

necessary to carry out or enforce the terms and conditions of the Stipulation. Pending final

determination of whether the Settlement should be approved, the Court bars and enjoins

Plaintiffs, all other Settlement Class Members, and anyone who acts or purports to act on their

behalf, from instituting, commencing or prosecuting any action which asserts Released Claims

against Defendants’ Releasees.

       20. As provided in the Stipulation, prior to the Effective Date, Lead Counsel may pay the

Claims Administrator a portion of the reasonable fees and costs associated with giving notice to

the Settlement Class and the review of claims and administration of the Settlement out of the

Settlement Fund not to exceed $200,000 without further approval from Defendants and without

further order of the Court.



                                                 10
       21. All papers in support of the Settlement, Plan of Allocation, and Lead Counsel’s

request for an award of attorneys’ fees and expenses shall be filed with the Court and served on

or before thirty-five (35) calendar days prior to the date set herein for the Settlement Hearing.

If reply papers are necessary, they are to be filed with the Court and served no later than seven

(7) calendar days prior to the Settlement Hearing.

       22. The passage of title and ownership of the Settlement Fund to the Escrow Agent in

accordance with the terms and obligations of the Stipulation is approved. No person who is not a

Settlement Class Member or Lead Counsel shall have any right to any portion of, or to any

distribution of, the Net Settlement Fund unless otherwise ordered by the Court or otherwise

provided in the Stipulation.

       23. All funds held in escrow shall be deemed and considered to be in custodia legis of

the Court, and shall remain subject to the jurisdiction of the Court until such time as such funds

shall be disbursed pursuant to the Stipulation and/or further order of the Court.

       24. Neither Defendants nor their counsel shall have any responsibility for the Plan of

Allocation or any application for attorneys’ fees or expenses submitted by Lead Counsel or

Plaintiffs, and such matters shall be considered separately from the fairness, reasonableness, and

adequacy of the Settlement.

       25. If the Settlement fails to become effective as defined in the Stipulation or is

terminated, then both the Stipulation, including any amendment(s) thereof, except as expressly

provided in the Stipulation, and this Preliminary Approval Order shall be null and void, of no

further force or effect, and without prejudice to any Party, and may not be introduced as evidence

or used in any actions or proceedings by any Person against any Party or may not otherwise be

used in any manner prohibited by paragraph 43 of the Stipulation, and the Parties shall be



                                                11
deemed to have reverted to their respective litigation positions in the Action as of the date of the

Stipulation.

       26. The Court retains exclusive jurisdiction over the Action to consider all further

matters arising out of or connected with the Settlement.



DATED this 17th day of October, 2019


                                                              /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                 12
